MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       Dec 08 2017, 10:25 am
regarded as precedent or cited before any                                        CLERK
court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Scott Knierim                                           Curtis T. Hill, Jr.
Danville, Indiana                                       Attorney General of Indiana

                                                        Matthew B. Mackenzie
                                                        Deputy Attorney General



                                          IN THE
    COURT OF APPEALS OF INDIANA

Abiyel Tsegai,                                          December 8, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        32A04-1707-CR-1441
        v.                                              Appeal from the Hendricks
                                                        Superior Court
State of Indiana,                                       The Honorable Stephenie Lemay-
Appellee-Plaintiff.                                     Luken, Judge
                                                        Trial Court Cause No.
                                                        32D05-1610-F6-982



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A04-1707-CR-1441 |December 8, 2017               Page 1 of 5
                                            Case Summary
[1]   Abiyel Tsegai appeals his conviction for Level 6 felony auto theft. We affirm.


                                                     Issue
[2]   The sole issue before us is whether there is sufficient evidence to sustain

      Tsegai’s conviction.


                                                    Facts
[3]   Tsegai was employed by a Best Western hotel in Plainfield. The hotel had a

      van used solely to shuttle guests to and from the airport or for getting supplies

      for the hotel; it was not for personal use. The hotel’s manager, Ashley

      Lawrence, had told Tsegai more than once that he was not allowed to drive the

      van at all and, in fact, that he was not even to “look at it.” Tr. p. 72.


[4]   On October 16, 2016, Misty Kilgore was working as the front desk agent at the

      hotel. She did not think she had permission to allow anyone in particular to use

      the van, believing that only Lawrence could give such permission. Lawrence,

      however, said that Kilgore had such authority. In any event, at about 8:30

      a.m., Tsegai took the keys for the van and told Kilgore he was going to take a

      friend home and would return in about fifteen or twenty minutes. Kilgore did

      not attempt to stop him because she was not sure whether he had been given

      permission to take the van.


[5]   Approximately an hour after Tsegai left, Lawrence called Kilgore to check on

      the hotel and learned that Tsegai had taken the van earlier that morning and not

      Court of Appeals of Indiana | Memorandum Decision 32A04-1707-CR-1441 |December 8, 2017   Page 2 of 5
      yet returned. Lawrence instructed Kilgore to call the police. An officer was

      dispatched to the hotel between 9:30 and 10 a.m. While the officer was there,

      Tsegai called the hotel and asked why police were there. As it turned out,

      Tsegai was across the street from the hotel at a Steak & Shake restaurant with

      the van. The officer learned that Tsegai did not currently have a valid driver’s

      license. The officer then went to the restaurant, found Tsegai, and arrested

      him.


[6]   The State charged Tsegai with Level 6 felony auto theft and Class B

      misdemeanor public intoxication. The State later dismissed the public

      intoxication charge. A jury trial was held on May 8, 2017, after which Tsegai

      was convicted as charged. He now appeals.


                                                  Analysis
[7]   Tsegai claims there is insufficient evidence to sustain his conviction. When

      analyzing a claim of insufficient evidence to support a conviction, we must

      consider only the probative evidence and reasonable inferences supporting the

      verdict. Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016). “It is the fact-finder’s

      role, not that of appellate courts, to assess witness credibility and weigh the

      evidence to determine whether it is sufficient to support a conviction.” Id. The

      evidence does not have to overcome every reasonable hypothesis of innocence,

      and it is sufficient if an inference may reasonably be drawn to support the

      verdict. Id.




      Court of Appeals of Indiana | Memorandum Decision 32A04-1707-CR-1441 |December 8, 2017   Page 3 of 5
[8]    In order to convict Tsegai of Level 6 felony auto theft as charged, the State was

       required to prove that he knowingly or intentionally exerted unauthorized

       control over another person’s motor vehicle, with intent to deprive the owner of

       the vehicle’s value or use. See Ind. Code § 35-43-4-2.5. The only argument

       Tsegai makes is that there was insufficient evidence of his use of the hotel van

       being unauthorized. He focuses primarily upon the conflicting testimony of

       Lawrence and Kilgore, with Lawrence stating that Kilgore could have

       authorized use of the van and Kilgore believing that only Lawrence had such

       authority.


[9]    However, the evidence most favorable to the conviction is that Lawrence

       previously had told Tsegai, on several occasions and in no uncertain terms, that

       he was not allowed to drive the van. Tsegai also did not have a valid driver’s

       license on the date he took the van. Although Kilgore did not attempt to stop

       Tsegai from taking the van keys and driving way, neither did she tell him he

       was allowed to do so; she was unsure at the time whether someone else had

       given him permission to take the van. Put together, this evidence indicates that

       Tsegai, at the least, knew he was not authorized to take the van. Tsegai does

       not challenge the sufficiency of the evidence on any of the other elements of

       auto theft.


                                                Conclusion
[10]   There is sufficient evidence to sustain Tsegai’s conviction for Level 6 felony

       auto theft. We affirm.


       Court of Appeals of Indiana | Memorandum Decision 32A04-1707-CR-1441 |December 8, 2017   Page 4 of 5
[11]   Affirmed.


       May, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A04-1707-CR-1441 |December 8, 2017   Page 5 of 5